Citation Nr: 0502250	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  98-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems as due to an undiagnosed illness.

2.  Entitlement to service connection for aching joints, to 
include the shoulder and elbow, as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by: Marvin Tofle, Attorney	



WITNESSES AT HEARING ON APPEAL

Appellant and J.L.

INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from January to April 1991.  The evidence on file 
indicates that the veteran also had service in the Reserves 
during the 1960s and 1980s.  Additionally, it is noted that 
the evidence on file shows that the veteran served in the 
Southwest Asia Theater from January to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in January 2000, a transcript of 
which is of record.  The issues on appeal were the subjects 
of a remand by the Board in April 2000.

Service connection is in effect for PTSD, evaluated as 70 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and hearing loss, evaluated as noncompensable. A 
total rating based on individual unemployability has been in 
effect since December 4, 2003.


FINDINGS OF FACT

1.  The evidence on file shows that the veteran served in the 
Southwest Asia Theater (i.e. Persian Gulf War) from January 
to March 1991.

2.  Aching joints, to include the shoulder and elbow, have 
been provided specific diagnoses of pathology, which rules 
out finding of undiagnosed illness with respect to those 
joints.  

3. Chronic bronchitis had its onset during the veteran's 
second period of military service.  

CONCLUSIONS OF LAW

1. Aching joints, including the elbow and shoulder, were not 
incurred or aggravated in active military service nor may 
they be presumed to be related to such service or symptoms of 
undiagnosed illness related to service in Southwest Asia.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).  

2.  Chronic bronchitis was incurred in active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in April 
2003, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The March 2004 letter in effect also 
advised the veteran to provide any additional evidence to 
support his claim.  In addition, the statement of the case 
and supplemental statement of the case furnished to the 
veteran and the personal hearing he attended in January 2000 
advised him of the opportunity to submit any evidence at his 
disposal to support his claim.  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The March 2003 letter advised the 
veteran to let VA know if there was evidence or information 
that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in December 1996.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Background

The veteran's lungs and chest, as well as his upper and lower 
extremities, were clinically evaluated as normal on service 
examinations conducted in March 1960, June 1960, August 1960, 
August 1961, July 1963, December 1963, March 1988, December 
1988, December 1989, March 1990, June 1990, and January 1992.  
On his March 1988 Report of Medical History, the veteran 
reported that he had experienced swollen or painful joints, 
as well as hay fever.  Regarding his joints, it was noted 
that he had had bilateral leg surgery due to phlebitis and 
vein stripping.  It was also noted that he had arthralgia of 
both legs.  On the December 1988 Report of Medical History, 
it was noted that he had leg cramps prior to his surgery two 
years earlier, and that he had mild degenerative joint 
disease in both knees.  With respect to the hay fever, this 
was noted to be seasonal, and did not require prescriptions.  
On all of the Reports of Medical History on file, the veteran 
stated that he had never experienced chronic or frequent 
colds, shortness of breath, or chronic cough.  With the 
exception of the December 1989 Report of Medical History, the 
veteran also stated that he had not experienced sinusitis.  
The service medical records show that the veteran was treated 
in June 1989 for a swollen right knee after a belligerent 
alcoholic while at work kicked him.  In March 1991, he was 
treated for an upper respiratory infection with postnasal 
drip.  

At the April 1992 VA general medical examination, the veteran 
complained, in part, of neck pain along the left posterior 
neck.  It was noted that he had not been examined or treated 
for this problem in the past.  Following examination of the 
veteran, the examiner diagnosed, among other things, chronic 
pain in the cervical spine area.  Additionally, the examiner 
commented that there was no evidence of radiculopathy, motor, 
or sensory changes.  The examiner opined that this was 
probably due to chronic neck strain.

VA chest X-rays conducted in April 1992 revealed prominent 
bronchovascular markings bilaterally lower lung zones, 
probable chronic bronchitis.

In June 1995, the veteran underwent a VA examination for non-
tuberculosis diseases and injuries, among other things.  At 
this examination, the veteran complained of shortness of 
breath on heavy exertion, and an occasional cough.  On 
examination, there was no evidence of any excessive cough or 
expectoration.  Chest excursions were normal.  No pathology 
was found on palpation and percussion.  On auscultation, no 
rales or rhonchi were heard.

VA chest X-rays conducted in June 1995 revealed minimal 
fibrotic changes at the right base.

The veteran also underwent a VA examination of the muscles in 
June 1995.  At this examination, the veteran reported that he 
had muscle spasms at night while in bed, worse when he was 
sleeping.  It was also noted that the veteran's spouse 
complained that the veteran had intermittent leg movement.  
On examination, no evidence of any disease of the muscle was 
found.  Further, there was no evidence of any penetration, 
scar formation, adhesion, or damage to the tendons.  Strength 
was found to be normal.  There was no evidence of any pain 
found, or of muscle herniation.  Based on the foregoing, the 
examiner diagnosed restless leg syndrome.

Various VA medical treatment records are on file, which cover 
a period from March 1993 to July 1997.  Among other things, 
these records show that the veteran was treated for 
complaints of aching joints and respiratory problems on 
various occasions.  Further, it appears upon review that 
certain of these records suggest a relationship between the 
veteran's various complaints of aching joints and respiratory 
problems and his tour of duty in the Persian Gulf

In various statements on file, as well as his January 2000 
personal hearing, the veteran reported that he had 
experienced aching joints and respiratory problems during and 
since his 1991 period of active duty.  He also reported that 
he did not experience these problems prior to this period of 
active duty.  At the January 2000 personal hearing, the 
veteran's spouse confirmed that the veteran had no ongoing 
health problems prior to his service in the Persian Gulf; 
"he was very healthy."


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006 and such disability by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  A qualifying chronic disability means a 
chronic disability resulting from any (or any combination) of 
the following:  An undiagnosed illness; the following 
medically explained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms (1) chronic fatigue 
syndrome, (2) fibromyalgia, (3) irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria of this section for a medically unexplained chronic 
multi-symptom illness.  The term medically unexplained 
chronic multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and 
(13) menstrual disorders.  However, compensation shall not be 
paid if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military service in 
Southwest Asia in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or that which occurred after the veteran departed 
from the Southwest Asia Theater of Operations and the onset 
of the illness, or if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  

Analysis

A review of the record reveals that the veteran reported 
complaints of swollen or painful joints at the time of 
physical examinations apparently conducted for Reserve 
purposes in the 1980s, long after his initial period of 
active duty and before his service in the Persian Gulf. No 
competent medical evidence is of record to suggest that 
degenerative joint disease or any other chronic joint 
disability had its onset in or is otherwise related to the 
periods of active duty served by the veteran.

With regard to the veteran's claims of entitlement to service 
connection for aching joints resulting from an undiagnosed 
illness, the record confirms that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  There is also evidence of objective manifestations of a 
qualifying disability.  Lay and medical evidence of record 
indicates that manifestations of such disability of have 
persisted more than six months. The evidence further 
establishes, however, that the conditions at issue are 
attributable to known diagnoses. 

On VA joint examination in July 2003, the veteran complained 
of stiffness and pain in multiple joints. The examiner 
concluded the veteran had symptoms of mild joint 
deterioration. Significantly, X-rays taken in conjunction 
with the July 2003 examination showed degenerative joint and 
disc disease of the cervical and lumbar spine, as well as 
mild degenerative joint disease of the shoulders and knees. 
As the veteran's symptoms are attributable to a known 
clinical diagnosis, i.e., degenerative joint disease, the 
aching joints may not be considered manifestations of an 
undiagnosed illness. Accordingly, service connection for 
aching joints, to include the shoulder and elbow, due to an 
undiagnosed illness. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

A review of the record further discloses that in March 1991 
the veteran received treatment for an upper respiratory 
infection. Post-service medical reports document clinical and 
X-ray finding of a pulmonary condition primarily diagnosed as 
chronic bronchitis. In the opinion of the Board there has 
been continuity of pulmonary symptomatology since the 
condition treated in service. Resolving the benefit of the 
doubt in the veteran's favor, service connection for chronic 
bronchitis is in order. 38 U.S.C.A. § 1110, 5107; 38 C.F.R. 
§ 3.303(b).


ORDER

Service connection for respiratory problems as due to an 
undiagnosed illness is denied.

Service connection for aching joints, to include the shoulder 
and elbow, as due to an undiagnosed illness is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


